Citation Nr: 1328268	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  08-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 
2007 for the grant of service connection for Raynaud's 
disease.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to a 
service-connected disability.

4.  Entitlement to an initial rating for Raynaud's disease 
of the left foot in excess of 0 percent prior to March 11, 
2009, and in excess of 40 percent thereafter. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

[The issue of entitlement to service connection for a lumbar 
spine disability will be addressed in a separate decision].

REPRESENTATION

Appellant (the Veteran) is represented by: Lori Chism, 
Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to 
November 1975.

The appeal as to entitlement to service connection for a 
left hip disability comes to the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the RO in 
Waco, Texas.  In December 2007, the Board remanded that 
issue to the RO for additional evidentiary development.  

The issues involving the initial rating and effective date 
for Raynaud's disease come to the Board on appeal from an 
August 2009 rating decision from the RO in Waco, Texas.  The 
issue of entitlement to TDIU comes to the Board on appeal 
from a March 2009 decision of the RO in Waco, Texas.  

The Board notes that the Veteran's original attorney in this 
appeal withdrew from the case in February 2013, prior to 
certification of the appeal to the Board.  The Veteran 
subsequently appointed a new attorney, and specified that 
the appointment was without limitation of consent, delaying 
the case.

A claimant may revoke a power of attorney at any time, and a 
claimant may discharge an agent or attorney at any time.  
Unless a claimant specifically indicates otherwise, the 
receipt of a new power of attorney executed by the claimant 
and the organization or individual providing representation 
shall constitute a revocation of an existing power of 
attorney.  See 38 C.F.R. § 14.631 (2012).  

Thus, the April 2013 VA Form 21-22a serves to revoke the 
previous power of attorney and to appoint the new power of 
attorney with respect to all issues addressed in this 
decision.  

In adjudicating these issues the Board has not only reviewed 
the physical claims file, but also the file on the "Virtual 
VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a 
psychiatric disability, entitlement to an increased initial 
rating for Raynaud's disease, and entitlement to TDIU are 
addressed in the REMAND below and are therein REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  The earliest pending claim for service connection for 
Raynaud's disease was received on December 26, 2002, which 
is clearly more than one year after service separation.

3.  The date entitlement to service connection for Raynaud's 
disease arose is prior to the date of claim.  

4.  There was no injury or disease of the left hip during 
service, and there is no current left hip disability; the 
Veteran's symptoms are related to lumbar radiculopathy.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date for the grant of 
service connection for Raynaud's disease of December 26, 
2002 are met; the criteria for an effective date prior to 
December 26, 2002 are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 
3.156(c), 3.155, 3.159, 3.400 (2012).

2.  The basic criteria for service connection for a left hip 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In rendering a decision on appeal the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Effective Date for Grant of Service Connection for Raynaud's 
Disease

The Veteran is seeking an effective date earlier than August 
27, 2007 for the grant of service connection for Raynaud's 
disease.  After a review of all of the evidence, and with 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that an earlier effective date of August 26, 
2002 for the grant of service connection for Raynaud's 
disease is warranted.  

The laws and regulations governing effective dates establish 
that, unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, 
of compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge 
or release if application therefor is received within one 
year from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  This statutory provision is implemented by a 
regulation which provides that the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  A claim 
is a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may 
be considered an informal claim.  Such an informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2012).  

In this case, the initial claim of entitlement to service 
connection for Raynaud's disease was received by VA on 
December 26, 2002.  That claim was presented as an increased 
rating claim for cold injury residuals; however the Veteran 
specifically identified Raynaud's disease in the claim, and 
he enclosed a letter from his private physician dated 
December 17, 2002, which noted that the Veteran was being 
treated for Raynaud's disease.  

Although arising from the Veteran's service-connected cold 
injury, Raynaud's disease is treated as a separate 
disability in the rating schedule.  The diagnostic code for 
cold injury residuals specifically instruct the rater to 
separately evaluate other disabilities that have been 
diagnosed, such as Raynaud's phenomenon, unless their 
symptoms are used to support an evaluation for cold injury 
residuals.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Thus, a claim identifying the diagnosis of Raynaud's disease 
and requesting compensation for the disability should have 
been treated as a claim for service connection for Raynaud's 
disease and a separate disability rating rather than simply 
treating the request as a claim for an increase in the 
rating for cold injury residuals.  The Board finds that the 
December 26, 2002 correspondence reasonably raises a claim 
for service connection for Raynaud's disease.  

The Veteran subsequently submitted correspondence in January 
2003, which also identified Raynaud's disease as a diagnosis 
for which he was seeking compensation.  However, a February 
2003 rating decision adjudicated only entitlement to 
increased ratings for cold injury residuals.  While the 
diagnosis of Raynaud's disease was acknowledged, no specific 
finding was made regarding entitlement to service connection 
for this disability, nor was it acknowledged or asserted 
that the symptoms of Raynaud's disease were being used to 
support the rating for cold injury residuals.  The Veteran 
disagreed with the February 2003 rating decision, and in 
correspondence received with his notice of disagreement, he 
wrote, "I disagree with the decision about my Raynaud's 
disease."  

Correspondence from the Veteran and his attorney submitted 
in conjunction with the appeal, in August 2003, May 2004, 
August 2005, October 2006, and August 2007, also noted the 
presence of Raynaud's disease.  The appeal came to the Board 
in December 2007, at which time the Board identified and 
referred the unadjudicated issue of entitlement to service 
connection for Raynaud's disease back to the RO, noting 
correspondence from the Veteran's attorney in August 2007 
and October 2007.  The RO addressed the referred claim in 
January 2009, and while it initially denied the claim, it 
subsequently obtained a VA medical opinion in July 2009 
relating Raynaud's disease to the Veteran's cold injury 
residuals and granted service connection for Raynaud's 
disease as a separate disability in an August 2009 rating 
decision, effective December 20, 2007.  

According to the RO, the effective date assigned was the 
date of the Board decision which "brought up the issue of 
entitlement."  Of course, the Board did not simply "bring 
up" the issue, it identified a reasonably raised claim from 
the record.  The Veteran disagreed with the effective date 
assigned by the RO; and, in a June 2010 rating decision, the 
RO granted an earlier effective date of August 27, 2007, the 
date of receipt of one of the multiple submissions from the 
Veteran's attorney which mentioned the presence of Raynaud's 
"Phenomenon."

As noted above, in referring the issue of entitlement to 
service connection for Raynaud's disease back to the RO, the 
Board identified correspondence from the Veteran's attorney 
in August 2007 and October 2007.  However, the Board's 
reference in the Introduction of its decision did not 
constitute a finding of fact regarding the earliest date of 
a pending claim, it simply put the RO on notice that a claim 
was reasonably raised by the record and that the RO should 
determine what action, if any, should be taken, as the Board 
does in its efforts to address new claims raised by Veterans 
(or that could be raised by Veterans) while it address 
claims on appeal.   

In finding that August 27, 2007 was the earliest date of a 
pending claim, the RO did not address any of the prior 
correspondence from the Veteran or his attorney.  It is 
notable that the August 2005 and October 2006 correspondence 
was similarly worded to the August 2007 correspondence.  The 
RO's selection of the August 2007 correspondence would 
appear to be arbitrary.  While it was the earliest of the 
dates mentioned by the Board, it was not the earliest date 
of a pending claim, and the RO did not explain why an 
earlier date was not chosen.  

In determining the earliest date of a pending claim, a VA 
adjudicator must not only consider the dates of 
correspondence from the Veteran, but must also consider the 
effect of intervening RO decisions on the claim.  A claim 
for VA benefits, whether formal or informal, remains pending 
until it is finally adjudicated.  See Adams v. Shinseki, 568 
F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c) (2012).  
A claim will also remain pending if VA has failed to notify 
the claimant of the denial of the claim.  Cook v. Principi, 
318 F.3d 1334, 1340 (Fed. Cir. 2002).  However, in certain 
circumstances, pursuant to the implicit denial doctrine, a 
claim for benefits will be deemed to have been denied, and 
thus finally adjudicated, even if VA did not expressly 
address that claim in its decision.  Adams, 568 F.3d at 961.  

The implicit denial doctrine was first pronounced in 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In 
that case, the Federal Circuit held that, where a claimant 
files more than one claim with the RO at the same time, and 
the RO's decision acts (favorably or unfavorably) on one of 
the claims, but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.  

Shortly after the decision in Deshotel was issued, the CAVC 
interpreted the application of the implicit denial doctrine.  
In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the CAVC 
held that a reasonably raised claim remains pending until 
there is either a recognition of the substance of the claim 
in a RO decision from which a claimant could deduce that the 
claim was adjudicated or an explicit adjudication of a 
subsequent claim for the same disability.  Ingram, 21 Vet. 
App. at 243.  In its opinion, the CAVC emphasized that it 
rejected a broad, sweeping reading of Deshotel as 
supplanting the pending claim doctrine, and reiterated that 
a claimant must be able to reasonably deduce from the 
decision that the claim was denied.  Id. at 246-47.  

In Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. 2010), the 
Federal Circuit again elaborated on the implicit denial 
doctrine, holding that the implicit denial rule may be 
applied to terminate the pending status of both formal and 
informal claims.  Munro, 616 F.3d at 1297.  The Federal 
Circuit reiterated that Adams clarified the notice 
requirements for the implicit denial doctrine and rejected 
the appellant's argument that a VA decision must expressly 
discuss a pending claim for it to be deemed denied, holding 
that the proper notice standard is whether a VA decision 
provided sufficient information for a reasonable claimant to 
know that he would not be awarded benefits for his asserted 
disability.  Adams, 568 F.3d 956 at 1299.  

Here, in assigning an effective date later than the August 
2002 claim, the RO did not address earlier correspondence 
from the Veteran, and did not address whether it's 
intervening decisions in February 2003 and July 2004, 
adjudicating the ratings for cold injury residuals, provided 
sufficient information for a reasonable claimant to know 
that he would not be awarded service connection for 
Raynaud's disease.  If it were found that he was provided 
adequate notice by either decision, but did not timely 
appeal the decision, such decision would constitute a final 
denial of the claim such that an effective date could not be 
assigned on the basis of that claim.

The Board finds in this case that the February 2003 and July 
2004 RO decisions did not put the Veteran on notice that a 
claim of entitlement to service connection for Raynaud's 
disease had been denied.  On the contrary, the RO made 
representations to the Veteran during this period that would 
lead a reasonable person to conclude that service connection 
had actually been granted for Raynaud's disease.  While the 
February 2003 rating decision addressed the disability only 
in passing, the February 2004 statement of the case - 
nominally addressing the ratings for cold injury residuals - 
also specifically set out the rating criteria for Raynaud's 
disease and informed the Veteran that the evidence "does not 
show you have the symptoms of a characteristic attack to 
warrant a higher evaluation under Raynaud's."

The rating guide sheets show that service connection was 
never actually granted for Raynaud's disease; however, based 
on the representations made in the statement of the case, 
the Board finds that a reasonable person would not have been 
led to believe that service connection for Raynaud's disease 
had been denied, and therefore, that a specific appeal of 
such a denial should be initiated.  A reasonable person 
might well have been confused as to the disposition of the 
claim of entitlement to service connection for "Raynaud's 
disease".  

The Board finds that the Veteran reasonably concluded that 
his appeal of the ratings for cold injury residuals 
encompassed his Raynaud's disease, and that his efforts 
should be focused on establishing entitlement to a higher 
rating, not on appealing a denial of service connection of 
which he was never informed.  As the Veteran was not 
notified of a denial of service connection for Raynaud's 
disease, the August 26, 2002 claim remained pending at the 
time of the January 2009 RO decision.  

Although the January 2009 RO decision denied service 
connection for Raynaud's disease, the Veteran appealed that 
decision in April 2009.  Thus, it did not become final.  The 
RO granted service connection for Raynaud's disease shortly 
thereafter in August 2009, the current appeal arose from 
that decision.  

The Board finds that there is no earlier pending claim, 
formal or informal, of entitlement to service connection for 
Raynaud's disease, prior to the December 26, 2002 
correspondence.  

The Veteran asserts that the effective date should be 
November 29, 1995 (see, e.g., September 15, 2009 
correspondence).  

This is the date of his original claim for service 
connection for "[fr]ost [b]itten in 1974 has caused [b]ad 
circulation in [j]oints."  

However, the Board notes that this claim for service 
connection was initially denied in an August 1996 rating 
decision.  The Veteran appealed that decision and service 
connection for frostbite residuals was ultimately granted in 
a March 1998 decision, effective November 29, 1995.  

The Board finds that there is no pending claim for service 
connection for Raynaud's disease arising from the November 
29, 1995 claim.  The clinical evidence establishes the 
initial diagnosis of Raynaud's as November 12, 1997, well 
after the November 29, 1995 claim.  A prescription slip from 
the Veteran's private physician, Dr. Karjeker on that date 
notes that he was starting the Veteran on Prazosin to treat 
Raynaud's phenomenon, secondary to frost bite.  A December 
10, 1997 letter from Dr. Karjeker to VA notes that the 
Veteran sustained frostbite in the Army and was now 
suffering from Raynaud's as a result.  

In Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit held 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 
399 (Fed. Cir. 1996).  The Board finds that this holding is 
applicable, albeit indirectly, in the current appeal.  

"Raynaud's disease" is a separately diagnosed disease from 
cold injury residuals, and this distinction is reflected in 
the rating schedule, which specifically directs the rater to 
apply separate ratings for each disability.  Thus, the date 
of diagnosis of Raynaud's disease is significant in 
determining whether the November 1995 claim included an 
inferred claim of entitlement to service connection for 
Raynaud's disease, which had not yet been diagnosed.  The 
Board finds that there could have been no such inferred 
claim.  

Another crucial factor in the Board's finding that a claim 
of entitlement to service connection for Raynaud's disease 
did not arise from the November 29, 1995 correspondence is 
that the Veteran did not mention Raynaud's disease at the 
time, a fatal flaw in the Veteran's reasoning.  

It is well settled that an intent to apply for benefits is 
an essential element of any claim, whether formal or 
informal, and, further, the intent must be communicated in 
writing.  See Criswell, citing MacPhee v. Nicholson, 459 
F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain 
language of the regulations require a claimant to have an 
intent to file a claim for VA benefits); also citing 
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) 
(noting that even an informal claim for benefits must be in 
writing); also citing Brannon v. West, 12 Vet. App. 32, 35 
(1998).  

The term "pending claim" is defined under VA regulations as 
an application, formal or informal, which has not been 
finally adjudicated.  38 C.F.R. § 3.160 (c)(2012).  Thus, 
for a claim to be considered pending, there must have been 
either a formal or informal application.  

The first mention of Raynaud's disease to VA on the 
Veteran's part comes from the December 26, 2002 
correspondence, which noted a worsening in his overall 
condition and specifically noted the diagnosis of Raynaud's 
disease.  Thus, even if there had been a diagnosis of 
Raynaud's disease at the time of the November 1995 claim, 
the Veteran's failure to identify the disability in the 
November 1995 claim, in light of the separate treatment of 
cold injury residuals and Raynaud's disease in the rating 
schedule, precludes the assignment of an effective date for 
Raynaud's disease corresponding to the November 1995 claim. 

In this case, it is the Veteran's own actions that provide 
the basis to deny the claim. 

While it is acknowledged that private treatment records 
establish an earlier diagnosis of Raynaud's disease than 
December 26, 2002, these private records were not submitted 
to VA prior to December 26, 2002.  Even if they had been 
submitted, the mere existence of medical records cannot 
serve as a claim (formal or informal) for service 
connection.  The CAVC in Criswell v. Nicholson, 20 Vet. App. 
501 (2006) in pertinent part held that the mere existence of 
medical records generally cannot be construed as an informal 
claim; rather, there must be some intent by the claimant to 
apply for a benefit.  See also Brannon v. West, 12 Vet. App. 
32, 35 (1998); 38 C.F.R. § 3.155(a).  

Simply stated, the fact that the Veteran was being treatment 
for a disability at this time does not suggest or imply that 
the Veteran, or any Veteran, will immediately file a claim 
of service connection for this disability.  Some 
disabilities simply have no connection to service from many 
year ago (even today, there is a clear question regarding 
whether this disability has any real connection with 
service).  However, as clearly stated in Veteran law over 
many years, the first step in the process is that the 
Veteran must file a claim for the disability at issue for VA 
to address it. 

One exception to the above is that, once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of a report of VA examination will be accepted as an 
informal claim for increased benefits or an informal claim 
to reopen.  The date of examination will be accepted as the 
date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  
However, in this case, there was no prior claim for 
compensation that was disallowed for the reason that 
Raynaud's disease was not compensable in degree.  

Having established the date of claim as December 26, 2002, 
we must next establish the date entitlement arose.  As the 
date of claim is more than one year after service 
separation, the provisions of 38 U.S.C.A. § 5110(b)(1) are 
not applicable.  Here, the evidence shows that the Veteran 
had been diagnosed with Raynaud's disease many years prior 
to his claim for service connection.  A November 1997 
prescription slip from Dr. Karjeker appears to represent the 
initial diagnosis of Raynaud's disease.  Thus, the date 
entitlement arose is well prior to the date of claim.  The 
date of claim, as the latter of the two dates, is the 
appropriate effective date in this case.  

In sum, the initial claim of entitlement to service 
connection for Raynaud's disease was received on December 
26, 2002.  That claim remained pending and unadjudicated at 
the time of the August 2009 rating decision which granted 
service connection for Raynaud's disease.  The earliest date 
of a pending claim is later than the date entitlement arose 
and more than one year after service separation.  
Accordingly, an effective date of December 26, 2002, but not 
earlier, is warranted.  To the extent that an earlier 
effective date is sought, the Board finds that a 
preponderance of the evidence is against such a claim.

Service Connection Claim

The Veteran is seeking service connection for a left hip 
disability on the basis that it is either related to service 
or to a service-connected disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection may also be established the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also 
Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed 
his claim, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(as in effect prior to October 10, 2006).  That regulation 
was interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Allen, 7 Vet. App. at 448 (1995).

After a review of all of the evidence, the Board finds that 
the weight of the evidence demonstrates that there is no 
current left hip disability, but that symptoms identified by 
the Veteran are attributable to a lumbar spine disability.  

The Veteran's assertions regarding the left hip disability 
appear focused on the service treatment record showing that 
he fell on his left hip while playing basketball in February 
1975.  However, service treatment records reveal no 
diagnosis regarding the left hip at the time of the 
incident, as well as normal findings for the lower 
extremities at service separation, providing highly 
probative evidence against this claim.

Post-service records also reveal no diagnosis regarding the 
left hip.  The Veteran never mentioned the left hip after 
service until he filed the current claim.  A VA examination 
was obtained in May 2010, at which time the Veteran reported 
that his hip pain starts in the left side of the lower 
lumbar spine and radiates into the left posterior buttocks 
and will go down the posterior thigh to the level of the 
foot.  He also reported that the pain is accompanied by 
numbness.  The examiner noted that testing was negative for 
hip pain, but positive for low back pain.  The examiner 
diagnosed radiculopathy of the left lower extremity, 
otherwise a normal left hip with no intrinsic pathology 
found.  An X-ray was negative for degenerative joint 
disease.

Such evidence outweighs the Veteran's lay statements that he 
has such a disability separate from the back.  The Veteran, 
at best, is simply citing a symptom of his back problem, not 
a hip disability for VA purposes.

Thus, the only pathology found is encompassed by the 
Veteran's lumbar spine disability, for which service 
connection has been denied in a separate decision.  There is 
no specific left hip disability found.  

The Board recognizes that the CAVC has held that the 
presence of a disability at any time during the claim 
process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, 
where the evidence does not support a finding of current 
disability upon which to predicate a grant of service 
connection, there can be no valid claim for that benefit.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 
3 Vet. App. at 225.  

As there is no current left hip disability, the Board finds 
that service connection is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

As noted above, the appeal involves a remand by the Board 
for additional evidentiary development.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While substantial compliance 
is required, strict compliance is not.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's 
December 2007 remand instruction by preparing a statement of 
the case with regard to the issue of entitlement to service 
connection for a left hip condition.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice 
requirements of the VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate 
the claim; what subset of the necessary information or 
evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, VA 
will attempt to obtain.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).

The United States Court of Appeals for Veterans Claims 
(CAVC) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Veteran submitted his claim for service connection for a 
hip disability in October 2005.  He was sent a letter in 
February 2006 which advised him of the information and 
evidence necessary to substantiate the claim.  Since the 
letter was sent to the Veteran prior to the initial 
adjudication of the claim in April 2006, there exists no 
error in the timing of this notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  A January 2007 letter 
included notice of the evidence necessary to substantiate 
the claim on a secondary service connection basis.  The 
timing deficiency with respect to this notice was cured by 
readjudication of the claim in May 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates for the claimed hip disability.  However, because the 
Board's decision herein denies the claim, no disability 
ratings or effective dates are being, or will be, assigned.  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess/Hartman.  

VA has made reasonable efforts to obtain relevant records 
and evidence.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post-service VA and 
private treatment records, records from the Social Security 
Administration, and the Veteran's written assertions and 
those of his attorneys.  While the Board is remanding the 
increased rating and TDIU issues to obtain additional 
treatment records for Raynaud's disease, to the extent those 
records might establish an earlier diagnosis of Raynaud's 
disease, this would not impact the Board's finding with 
respect to the effective date for service connection, as the 
effective date assigned herein is based on the earliest 
pending claim of entitlement to service connection for 
Raynaud's disease.  As set out in detail above, the mere 
existence of medical records cannot serve as a claim (formal 
or informal) for service connection; rather, there must be 
some intent by the claimant to apply for a benefit.  See 
Criswell, 20 Vet. App. 501; Brannon, 12 Vet. App. at 35; 
38 C.F.R. § 3.155(a).  

The Veteran asserted in July 2010 correspondence that he was 
informed by a VA employee by telephone that not all of his 
service treatment records were found, "or maybe just not 
sent."  

According to the Veteran, these records include evidence 
that he had Raynaud's disease in service.  The Board finds 
that the entire service treatment records were obtained and 
there is no indication that there are any missing records.  
If a VA employee informed the Veteran that his records were 
missing, this is not recorded in claims file.  While the 
Veteran is competent to relate information provided to him, 
the Board finds that the normal findings on the service 
separation examination for the upper and lower extremities, 
vascular system, and skin, are more persuasive than the 
Veteran's recent unsupported assertion that an apparently 
complete set of service treatment records is missing the 
very records that support in-service onset of the claimed 
disability.  The Veteran's assertion as to missing records 
is not accurate.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (the Board may properly consider the personal 
interest a claimant has in his or her own case, and such 
interest may affect the credibility of testimony).   

The Veteran was afforded a VA examination in May 2010 to 
address the etiology of his claimed hip disability.  The 
examiner's finding that there was no hip disability, but 
that the claimed hip symptoms were attributable to lumbar 
radiculopathy, obviated the need for an etiology opinion.  
The Board finds that the May 2010 examination was adequate 
because it was performed by a medical professional based on 
a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination 
of the Veteran.  The resulting diagnosis and opinion were 
accompanied by a rationale that was consistent with the 
record, and that demonstrated an understanding of the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

ORDER

An effective date of December 26, 2002, but not earlier, for 
the grant of service connection for Raynaud's disease is 
granted.

Service connection for a left hip disability is denied.


REMAND

A remand is necessary regarding the issue of entitlement to 
service connection for an acquired psychiatric disability so 
that there is a complete record upon which to decide the 
claim.  VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159(c), (d) (2012).

While the RO obtained a medical opinion regarding whether 
there was a causal relationship between a current acquired 
psychiatric disability and a service-connected disability, 
the December 2011 VA examiner did not provide, and the RO 
did not request, an opinion regarding aggravation of an 
acquired psychiatric disability or a personality disorder by 
a service-connected disability.  

Service connection may be established for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

The December 2011 opinion that it is less likely than not 
that depression and other mental health problems are 
directly caused by or related to Reynaud's disease does not 
address aggravation.  

In addition, service treatment records reveal that, in 
February 1975, the Veteran was treated for complaints that 
included low back pain.  The examiner noted that the Veteran 
had fallen on his hip while playing basketball.  The Veteran 
complained that he could not bend over or move, but was OK 
if he stood straight up.  The impression was a muscle spasm 
with pain magnified by cerebral mechanisms.  A May 2007 VA 
cold injury examiner noted this finding in support of his 
own finding that the Veteran demonstrated chronic pain 
behavior aggravated by underlying depression, which appears 
to be a long-term chronic issue.  While it is far from 
clear, this opinion provides at least plausible support for 
a direct service connection theory of etiology for an 
acquired psychiatric disability (depression), as possibly 
related to service.  

Also, an April 1992 evaluation from R.D., M.D. reveals a 
complaint of low back pain that radiates into the left 
thigh.  The Veteran noted that he had previously been 
involved in lifting weights and running and was "very 
depressed" at not being able to work out since his recent 
injury.  

In disability compensation (service connection) claims, VA 
must provide a medical examination and medical opinion when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With respect to the factor of relationship of current 
disability to service, the CAVC has indicated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and a veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 
Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010) (while there must be "medically competent" 
evidence of a current disability, "medically competent" 
evidence is not required to indicate that the current 
disability may be associated with service).

A remand is also necessary regarding the increased rating 
issue for Raynaud's disease so that there is a complete 
record upon which to decide the claim.  

The Veteran submitted individual treatment reports from Dr. 
Karjeker and Dr. Jarfarian in support of his claim of 
entitlement to service connection for Raynaud's disease; 
however, the RO apparently did not request additional 
records from these providers.  A prescription slip dated in 
November 1997 describes the initial treatment of Raynaud's 
disease and prescription of medication by Dr. Karjeker.  In 
correspondence received in July 2010, the Veteran noted that 
Dr. Karjeker had treated him for 10 years for Raynaud's 
disease, and that Dr. Jafarian had treated him for 5 years 
for Raynaud's disease.  Records from these providers are 
presumed to be relevant to the rating of the Veteran's 
Raynaud's disease during the period on appeal.  While some 
records were submitted by the Veteran, there is no 
indication that all pertinent records were submitted.  

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from private medical care providers.  The 
claimant must cooperate fully with VA's reasonable efforts 
to obtain relevant records from non-Federal agency or 
department custodians.  The claimant must provide enough 
information to identify and locate the existing records, 
including the person, company, agency, or other custodian 
holding the records; the approximate time frame covered by 
the records; and, in the case of medical treatment records, 
the condition for which treatment was provided.  If 
necessary, the claimant must authorize the release of 
existing records in a form acceptable to the person, 
company, agency, or other custodian holding the records.  
See 38 C.F.R. § 3.159(c)(1) (2012).

The separate issue of entitlement to a TDIU is inextricably 
intertwined with the rating issue and the proposed 
development will encompass that issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).

Accordingly, the claim of entitlement to service connection 
for a psychiatric disability, the claim of entitlement to an 
increased initial rating for Raynaud's disease, and the 
claim of entitlement to a TDIU are REMANDED for the 
following action:

1.  Obtain and associate with the claims 
file treatment records for Raynaud's 
disease from all providers for which the 
Veteran has provided the necessary 
authorization and identification.  

2.  Schedule an appropriate VA examination 
to determine the nature and etiology of 
any current psychiatric disability.  The 
relevant documents in the claims file 
should be made available to the VA 
examiner.

The examiner is directed to consider a 
service treatment record from February 
1975, in which he was found to have a 
muscle spasm with pain magnified by 
cerebral mechanisms.  Also consider a May 
2007 VA cold injury examination, in which 
the examiner cited the above evidence in 
finding chronic pain behavior aggravated 
by underlying depression, which appears to 
be a long-term chronic issue.  

Also consider the April 1992 evaluation 
from R.D., M.D., who noted that the 
Veteran had previously been involved in 
lifting weights and running and was "very 
depressed" at not being able to work out 
since his lumbar laminectomy surgery.  A 
lumbar spine disability is currently 
diagnosed, but is not a service-connected 
disability.

The VA examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that a current 
acquired psychiatric disability is 
causally or etiologically related to the 
Veteran's active service.  Indications of 
exaggeration should be noted (if any).

The VA examiner is also directed to 
consider the Veteran's assertion that a 
current psychiatric disability is 
proximately due to or a result of a 
service-connected disability.  A May 2011 
VA examiner provided an opinion against 
secondary causation, but did not include 
an opinion regarding aggravation.  

Aggravation is defined for VA purposes as 
an increase in the level of disability 
(permanent worsening) that is not due to 
the natural progress of the disease.  

The VA examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that a current 
acquired psychiatric disorder or 
personality disorder was (1) caused by, or 
(2) worsened beyond the normal course of 
the disease by, any of the Veteran's 
service-connected disabilities.   

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the medical 
evidence for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

All opinions are to be accompanied by a 
rationale consistent with the evidence of 
record.  If the requested medical opinion 
cannot be given, the examiner should state 
the reason(s) why.

3.  Readjudicate the remanded claims.  If 
any benefit sought on appeal is not 
granted, the Veteran and his attorney 
should be provided a supplemental 
statement of the case and an appropriate 
time period for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examinations, as failure to do so may result in denial of 
the claims.  See 38 C.F.R. § 3.655 (2012).

These issues must be afforded expeditious treatment.  The 
law requires that all issues that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


